Banke, Acting Presiding Judge.
The plaintiff sued to collect on an agreement obligating the defendant to make periodic payments for the support of the plaintiffs minor child. She moved for and was granted summary judgment. On appeal, the defendant contends (1) that he signed the agreement under duress to avoid imprisonment for abandonment, (2) that the agreement violates public policy in that its purpose was to suppress a criminal prosecution, and (3) that the agreement is void because it was not approved by a court of competent jurisdiction. Held:
1. The threat of future prosecution does not constitute such duress as will void a promise to pay support for the benefit of a minor child. Burdsall v. Yount, 141 Ga. App. 396 (233 SE2d 489) (1976).
2. Similarly, it does not in and of itself violate public policy for the putative father of a child to agree to make support payments in settlement of a pending prosecution for abandonment. See Jones v. Peterson, 117 Ga. 58 (43 SE 417) (1907); Burdsall v. Yount, supra.
3. The agreement was executed in 1971. At that time, Code Ann. § 74-9902 did not require that such agreements receive court approval in order to be binding. Accord, Warner v. Burke, 137 Ga. App. 185 (223 SE2d 234) (1976). That requirement was added by Ga. L. 1973, pp. 697, 699.

Judgment affirmed.


Underwood and Carley, JJ., concur.